UNITED STATES DISTRICT COURT                                         USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 DEVENDRA RAJ ACHARYA, individually                                  DOC #:
 an on behalf of all others similarly situated,                      DATE FILED: 4/6/2020

                           Plaintiff,
                                                                 1:18-cv-08010-MKV
                    -against-
                                                                       ORDER
 7-ELEVEN, INC., and JIMMY K.
 SOLANKI,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       This case has been transferred to me for all purposes.

       IT IS HEREBY ORDERED that in accordance with Judge Crotty’s prior order [ECF

#40], the Parties must submit a proposed revised Case Management Plan and Scheduling Order,

in the form provided by this Court on or before May 8, 2020.

       IT IS FURTHER ORDERED that counsel for all parties are directed to submit a joint

letter regarding the status of this case by May 8, 2020. The letter should be filed on ECF, may

not exceed 6 pages, and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

           major legal and factual issues that are most important to resolving the case;

       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

           basis of subject matter jurisdiction and venue, and a brief statement by each other

           party as to the presence or absence of subject matter jurisdiction and venue.

           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the

           principal place of business of any party that is a corporation, and the citizenship of all
           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;

       3. A statement of procedural posture, including

               a. A brief description of any (i) motions that have been made and decided, (ii)

                  motions that any party seeks or intends to file, including the principal legal

                  and other grounds in support of and opposition to the motion, (iii) pending

                  motions and (iv) other applications that are expected to be made;

               b. A brief description of any discovery that has already taken place, and a brief

                  description of any discovery that the parties intend to take in the future; and

               c. A statement describing the status of any settlement discussions and whether

                  the parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

       Any request for an extension or adjournment shall be made by letter filed on ECF and

must be received at least 72 hours before the deadline or conference.



SO ORDERED.
                                                      _________________________________
Date: April 6, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
